DETAILED ACTION
1.	This is a first action on the merits of application 16959361.

2.	Claims 1-11 are pending

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claim 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.2 	Claim 10 recites the limitation "the sleeve".  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts US 8733767, and further in view of Chung US 5575731. 
4.	As per claim 1, Roberts discloses wheel bodies 115 , a shaft  105 and a support rod 110 , he does not disclose wherein a bidirectional ratchet wheel mechanism is arranged between the shaft and the support rod. Chung discloses a ratchet wheel mechanism [col. 4 II 40-55] for a bike thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the disclosures to attain means to move the wheels forward and in reverse for the desired direction of travel.
5.	As per claim 5, Roberts discloses the kayak configuration in fig. 2.1
5.1	As per claim 6, Roberts and Chung disclose the limitations of claim 1, and wherein the kayak is provided with a connecting piece 130, and the wheel structure is connected with the kayak by the connecting piece. See fig. 1a
6. 	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts US 8733767, and further in view of Chung US 5575731 and Butler US 10479154.
7.	As per claim 4, Roberts and Chung disclose the aforementioned limitations of claim 1, they do not disclose wherein the support rod is provided with a camber. Butler discloses use of camber in col. 5 II 10-18. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the disclosures to attain means to have better tire grip.
8.	Claim 2 is/are rejected under 35 USC 103 as being obvious over Roberts in view of Chung as applied to claim 1 above, and further in view of Romang  (US 2817538). 
9.	As per claim 2, The combination of Roberts and Chung, as described above, shows all of the features claimed except for the use of a retreat preventing rod movably arranged on the shaft.  The Romang reference (figs. 2 & 4) show a retreating rod with ground engaging projection 36 movably .

Allowable Subject Matter
10.	Claims 3, 7-9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617